Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to Employment Agreement, effective as of
November 20, 2007, is entered into by and between BOLT TECHNOLOGY CORPORATION, a
Connecticut corporation (the “Company”), and Raymond M. Soto (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of June 10, 1996, as amended September 20, 2001 (the “Employment
Agreement”), in connection with the employment by the Company of the Executive;
and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:

1. Paragraph 7(B) is hereby amended by deleting the last sentence of Paragraph
7(B) in its entirety and substituting in lieu thereof the following:

Upon the termination of Executive’s employment under this Agreement for any
reason, Company shall, within 30 days after such termination or, if applicable,
the time specified in Paragraph 12(N), transfer, free and clear of liens and
security interests, the ownership of the Executive Life Insurance (including,
without limitation, the full cash surrender value thereof) to Executive or his
designee.

2. Paragraph 9(B)(ii) is hereby amended and restated in its entirety as follows:

(ii) pay to Executive any and all sums which would have become payable to
Executive under this Agreement during the three (3) year period following the
date of such termination (the “Severance Period”). Said sums are sometimes
hereinafter referred



--------------------------------------------------------------------------------

to as the “Severance Period Payments”. The Severance Period Payments shall be
paid in a lump sum within 30 days after such termination or, if applicable, the
time specified in Paragraph 12(N). The Severance Period Payments shall be
computed based upon (a) base salary increasing at 105% per year, and (b) annual
performance bonuses based upon the average of the three (3) highest such bonuses
during the five (5) fiscal years preceding the date of such termination. Said
lump sum amount shall be computed without any discount for present value; and

3. The Employment Agreement is hereby amended by adding the following Paragraph
12(N) after Paragraph 12(M):

(N) DELAYED PAYMENTS UNDER INTERNAL REVENUE CODE SECTION 409A. Anything in this
Agreement to the contrary notwithstanding, payments to be made under this
Agreement upon termination of Executive’s employment which are subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
shall be delayed for six months following such termination of employment if
Executive is a Specified Employee (as defined below) on the date of his
termination of employment. Any payment due within such six-month period shall be
delayed to the end of such six-month period. Company will adjust the payment to
reflect the deferred payment date by multiplying the payment by the product of
the six-month CMT Treasury Bill annualized yield rate as published by the U.S.
Treasury for the date on which such payment would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment was delayed and the denominator of which is 365. Company will
pay the adjusted payment at the beginning of the seventh month following
Executive’s termination of employment. In the event of Executive’s death during
such six-month period, payment will be made in the payroll period next following
the payroll period in which Executive’s death occurs. For purposes of this
Agreement, a “Specified Employee” shall mean an employee of Company who
satisfies the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) of the Code for
such calendar year. The term “nonresident alien” as used herein shall have the
meaning set forth in Regulations Section 1.409A-1(j). In the event of any
corporate spinoff or merger, the determination of which employees meet the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(2).

 

2



--------------------------------------------------------------------------------

4. Except as amended by this Amendment, the Employment Agreement shall remain
unaffected and in full force and effect.

5. This Amendment may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which together
shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

BOLT TECHNOLOGY CORPORATION By:  

/s/ Joseph Espeso

Name:   Joseph Espeso Title:   Senior Vice President-Finance and Chief Financial
Officer  

/s/ Raymond M. Soto

  Raymond M. Soto

 

3